
	

114 S1957 IH: State Licensing Efficiency Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1957
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mrs. Feinstein (for herself, Mr. Lankford, Mr. Cotton, Mrs. Capito, Mr. Leahy, Mr. Merkley, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Attorney General to provide State officials with access to criminal history
			 information with respect to certain financial service providers required
			 to undergo State criminal background checks, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the State Licensing Efficiency Act of 2015. 2.Background checksSection 1511(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5110(a)) is amended—
 (1)by inserting and other financial service providers after State-licensed loan originators; and (2)by inserting or other financial service providers before the period at the end.
			
